Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-21-00323-CR

                                        Rosa Anita MORENO,
                                              Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                                      Trial Court No. 642167
                              Honorable Melissa Vara, Judge Presiding

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 29, 2022

AFFIRMED

           A jury convicted Rosa Anita Moreno of Driving While Intoxicated. In her sole issue on

appeal, Moreno asserts her constitutional rights were violated when she was denied effective

assistance of counsel. We affirm.

                                            BACKGROUND

           On June 27, 2020, Moreno patronized 54th Street Bar and Grill on the far west side of San

Antonio, Texas. The restaurant manager testified that she had been there multiple times and never

caused any issues. On this night, however, Moreno was acting unusual, talking loudly across the
                                                                                      04-21-00323-CR


bar, and having trouble walking. Concerned Moreno was intoxicated, the manager followed

Moreno into the parking lot as she left the establishment, told Moreno that she could not drive

home, and threatened to contact the police if she tried to drive her vehicle.

       The manager offered to call Moreno a rideshare or taxi and told her she could leave the

vehicle at the establishment overnight. Moreno responded she was afraid her vehicle would be

towed if she left it overnight and—after some difficulty inserting her key into the door—entered

the vehicle. While the manager called the police, Moreno backed out of her parking space and

almost hit another vehicle. Moreno drove to a nearby parking lot. The manager walked over to two

nearby officers, Officer Cody Driver and Officer Jose Hernandez, to inform them of her location

and that he suspected Moreno was intoxicated.

       In the parking lot, Moreno sat in the driver seat of her idling vehicle as Driver and

Hernandez approached. Both officers’ body camera videos were admitted into evidence and played

to the jury. In the videos, Moreno admitted to having one margarita, appeared to have difficulty

walking, almost fell down, and acted erratically. During questioning, Moreno was belligerent,

made unprompted comments about unrelated issues, and showed the officers a picture of her cat

on her phone as she threatened to photograph the officers.

       Moreno repeatedly refused to submit to standardized field sobriety tests and, after her

arrest, refused to submit a blood specimen for testing. The officers transported Moreno to the

magistrate’s office, where Driver obtained a blood warrant and, hours after Moreno last consumed

alcohol, observed a blood draw that was sent for testing. At trial, the State called the forensic

scientist in the toxicology section of the Texas Department of Public Safety Crime Laboratory who

tested Moreno’s blood sample. She testified that Moreno’s sample showed a blood alcohol

concentration level of 0.152 grams of alcohol per 100 milliliters of blood. The per se legal limit in

Texas is 0.08 grams of alcohol per 100 milliliters of blood. The jury convicted Moreno of Driving


                                                -2-
                                                                                      04-21-00323-CR


While Intoxicated. The trial court sentenced Moreno to six months in jail probated for twelve

months. This appeal followed.

                                      STANDARD OF REVIEW

       A defendant is entitled to effective assistance of counsel under the United States

Constitution and the Texas Constitution. U.S. CONST. amend. VI; TEX. CONST. art. I, § 10. To

establish ineffective assistance of counsel, the appellant must show: (1) trial counsel’s assistance

fell below an objective professional standard of reasonableness and (2) counsel’s actions

prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984); Thompson v. State, 9

S.W.3d 808, 812 (Tex. Crim. App. 1999). Concisely outlined by this court, a defendant must

demonstrate deficient performance and prejudice. Vega v. State, 610 S.W.3d 79, 82 (Tex. App.—

San Antonio 2020, no pet.). An appellant “bears the burden of proving by a preponderance of the

evidence that counsel was ineffective.” Id.

       “To establish deficient performance, an appellant must show counsel’s assistance ‘fell

below an objective standard of reasonableness.’” Id. (quoting Thompson, 9 S.W.3d at 812). “An

appellant must overcome the ‘strong presumption that counsel’s conduct fell within the wide range

of reasonable professional assistance.’” Id. “[T]hat is, the defendant must overcome the

presumption that, under the circumstances, the challenged action might be considered sound trial

strategy.” Id. “To defeat the presumption of reasonable professional assistance, ‘any allegation of

ineffectiveness must be firmly founded in the record, and the record must affirmatively

demonstrate the alleged ineffectiveness.’” Id. “If no reasonable trial strategy can justify counsel’s

choices or conduct, performance necessarily falls below an objective standard of reasonableness.”

Id.

       “However, few cases demonstrate such deficiency on direct appeal because the record is

unlikely to include any explanation by trial counsel, and ‘we can [frequently] conceive of potential


                                                -3-
                                                                                        04-21-00323-CR


reasonable trial strategies that counsel could have been pursuing.’” Id. at 82–83. “[I]n the vast

majority of cases, the undeveloped record on direct appeal will be insufficient for an appellant to

satisfy the dual prongs of Strickland.” Thompson, 9 S.W.3d at 814 n.6. Where the record is silent

as to trial counsel’s strategy, we will not conclude the defendant received ineffective assistance of

counsel unless the challenged conduct was “so outrageous that no competent attorney would have

engaged in it.” Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005).

       “Once an appellant establishes deficient performance, the appellant must then establish

prejudice.” Vega, 610 S.W.3d at 83. An appellant “must show a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.

“A reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id.

                                             ANALYSIS

       In her sole issue, Moreno asserts her trial counsel was ineffective because he failed to retain

an expert witness to rebut the State’s forensic evidence. According to Moreno, a forensic

toxicology expert could have testified regarding (1) Moreno’s blood alcohol concentration at the

time she operated her vehicle; (2) retrograde extrapolation; (3) chain of custody; and (4) lab error.

Moreno asserts this testimony could have changed the outcome at trial.

       In response, the State asserts that the record is silent on trial counsel’s strategy or reasoning

for not hiring a forensic toxicology expert. The State further contends the record is silent on

whether a forensic toxicology expert was available to testify and whether a forensic toxicology

expert’s testimony would have been beneficial to Moreno’s defense. We agree.

       To obtain relief on an ineffective assistance claim based on an uncalled expert witness,

Moreno “must show that [the witness] had been available to testify and that his testimony would

have been of some benefit to the defense.” Ex Parte Ramirez, 280 S.W.3d 848, 853 (Tex. Crim.

App. 2007) (internal quotations omitted); see also Cantu v. State, 993 S.W.2d 712, 719 (Tex.


                                                 -4-
                                                                                      04-21-00323-CR


App.—San Antonio 1999, pet. ref’d). Moreno argues a hypothetical expert may have provided

helpful testimony, but the record is silent. This appeal undoubtedly falls into “the vast majority of

cases” on which “the undeveloped record on direct appeal will be insufficient for an appellant to

satisfy the dual prongs of Strickland.” Thompson, 9 S.W.3d at 814 n.6. Because the record is silent

on (1) trial counsel’s strategy, (2) the availability of an expert witness, and (3) a demonstration

that an expert witness’s testimony would have been of some benefit to the defense, we cannot

conclude Moreno received ineffective assistance of counsel.

       After reviewing the record, we cannot conclude that trial counsel’s decision not to present

a toxicology expert was “so outrageous that no competent attorney would have engaged in it.” See

Goodspeed, 187 SW.3d at 392. Through the manager’s testimony, the officers’ testimony, and the

body camera footage of Moreno, the State presented sufficient evidence by which a reasonable

jury could have convicted Moreno even absent the State’s toxicology evidence. For this reason,

Moreno also cannot establish prejudice. See id. We overrule Moreno’s sole issue.

                                           CONCLUSION

       Having overruled Moreno’s sole issue, the judgment of the trial court is affirmed.


                                                  Lori I. Valenzuela, Justice

DO NOT PUBLISH




                                                -5-